Citation Nr: 0909338	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-43 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the spine and pelvis, currently rated as 20 
percent disabling. 

2.  Entitlement to an increased evaluation for left lower 
extremity radiculopathy, currently rated as 20 percent 
disabling. 

3.  Entitlement to an increased evaluation for right lower 
extremity radiculopathy, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from April 1946 to April 1949, 
and from June 1949 to July 1966.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 10 percent evaluation for residuals of 
fracture of the spine and pelvis (characterized by the RO as 
"spine pelvis"), and also granted separate 10 percent 
evaluations each for left and right lower extremity 
radiculopathy.  However, a March 2005 Supplemental Statement 
of the Case (SSOC), effectuated as a rating decision, granted 
an increase to a 20 percent evaluation for fracture of the 
spine and pelvis, as well as increases to 20 percent 
evaluations each for the left and right lower extremity 
radiculopathy.  

The Board remanded the case in November 2006 for additional 
development, and it now returns to the Board for further 
review.  


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's residuals of 
fracture of the spine and pelvis, including based on 
consideration of pain and functional loss due to pain on 
undertaking motion, fatigue, weakness and/or incoordination, 
has resulted in impairment equivalent to limitation of motion 
of the thoracolumbar spine of greater than 30 degrees but not 
greater than 60 degrees, or limitation of motion of the 
entire spine of not greater than 120 degrees.  Referral for 
extraschedular consideration is not warranted.  

2.  For the entire rating period, the Veteran's radiculopathy 
of the left lower extremity, associated with the residuals of 
fracture of the spine and pelvis, is not manifested by 
reflex, sensory, or motor defects affecting the left lower 
extremity. There has been no showing of impairment equivalent 
to moderately severe incomplete paralysis of the sciatic 
nerve.  Referral for extraschedular consideration is not 
warranted.  

3.  For the entire rating period, the Veteran's radiculopathy 
of the right lower extremity, associated with the residuals 
of fracture of the spine and pelvis, is not manifested by 
reflex, sensory, or motor defects affecting the left lower 
extremity . There has been no showing of impairment 
equivalent to moderately severe incomplete paralysis of the 
sciatic nerve.  Referral for extraschedular consideration is 
not warranted.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of fracture of the spine and pelvis 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.71a, Diagnostic Code 5235-5243 (2008).

2. The criteria for a disability rating in excess of 20 
percent for radiculopathy of the left lower extremity have 
not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.115b, Diagnostic Code 8520 (2008).

3. The criteria for a disability rating in excess of 20 
percent for radiculopathy of the right lower extremity have 
not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.115b, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or SSOC.  
Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the 
claimant a meaningful opportunity to participate in the 
processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA has fulfilled the above requirements in this case, as 
discussed below.  

By a VCAA letter in April 2004, prior to the RO's initial 
adjudication of the claim on appeal for increased evaluation 
residuals of fracture of the spine and pelvis and associated 
radiculopathy to the lower extremities, the Veteran was 
informed of the notice and duty to assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for increased evaluation 
for these disabilities.  The letter described the bases of 
review and the requirements to sustain the claim.  Also by 
that letter, he was told it is ultimately his responsibility 
to see that pertinent evidence not in Federal possession is 
obtained.  

To whatever extent the initial VCAA letter may have been 
deficient in notifying the Veteran or offering assistance, 
those deficiencies were cured by subsequent VCAA notice in 
June 2007, informing of the bases of review and the special 
criteria to support increased evaluation for residuals of 
fracture of the spine and pelvis and radiculopathy to the 
lower extremities.  This notice was followed by 
readjudication of the appealed claims in a December 2008 
SSOC.  Mayfield v. Nicholson, supra.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires VA, at a minimum, to notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent (noncompensable) to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board finds that these requirements were adequately 
fulfilled by the above-noted VCAA letter in June 2007, and by 
the SSOC that followed thereafter.  To the extent this latest 
notice prior to readjudication may have fallen short of the 
broadest interpretations of all requirements under Vazquez-
Flores, the Board here finds that the Veteran suffered no 
prejudice thereby.  Specifically, he was informed that to 
substantiate the claim he must provide, or must ask the VA to 
obtain, medical or lay evidence showing worsening of the 
residuals of fracture of the spine and pelvis and 
radiculopathies, and the effect on his work and regular 
functioning.  The Veteran was also informed of the types of 
medical or lay evidence he may submit relevant to 
establishing entitlement to an increased evaluation.  

The Veteran was informed by the VCAA letters of additional 
evidence which would further his claims, including 
specifically records of treatment or examination, or 
statements by others supportive of greater levels of 
disability.  By this notice the RO further fulfilled VCAA and 
Vazquez-Flores-type requirements.  VA cannot be faulted in 
its development efforts by any failure of the Veteran to 
assist his claim to the greatest extent possible in response 
to notices and offers of assistance in furtherance of his 
claim.  As the Court has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  In 
addition, "[i]f a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

By issuing the VCAA letter in June 2007, by obtaining a 
further VA examination in May 2007, by obtaining all 
indicated VA and private treatment records, and by issuance 
of a SSOC in December 2008, the RO satisfactorily completed 
the Board's November 2006 remand development requests.  Only 
substantial, and not strict, compliance with the terms of a 
Board remand is required pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Further, the RO appropriately requested and obtained VA 
treatment records and indicated private medical records for 
which the Veteran provided authorization, and received 
military facility treatment records, and informed the Veteran 
of records obtained and, by implication, records not 
obtained, including by the appealed rating action, SOC, and 
SSOCs.  Hence, no further notice or assistance was required 
to obtain records from those or other sources.  The case 
presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

Recent VA examinations in April 2004 and May 2007, as 
discussed below, taken together, along with records of VA, 
private, and military facility treatment, are adequate for 
the Board's adjudication herein.  While discrepancies have 
been shown between the findings and assessments of the April 
2004 VA examiner, and findings and assessments upon 
subsequent treatment and the May 2007 VA examination, the 
Board herein finds that evidentiary questions have been 
satisfactorily resolved, including by the findings and 
conclusions of the May 2007 VA examiner reasonably consistent 
with those of treating medical practitioners, as discussed 
infra.  Thus, the Board determines that the evidentiary 
record is adequate, and that no significant medical questions 
remain pertaining to the Veteran's claims for increased 
rating.  A remand for a further examination would not present 
a reasonable possibility of affording a better picture of the 
nature and severity of the disabilities over the rating 
period.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (VA's statutory duty to assist is not a license 
for a "fishing expedition").
 
The Veteran has submitted multiple written statements 
addressing his claim.  He was afforded, including by the VA 
Form 9 which he submitted in December 2004, the opportunity 
of requesting a hearing to testify in support of his claim.  
However, he expressly declined a hearing on that form.  
Neither he nor his representative has expressed a desire to 
further address his appealed claims that has not been 
fulfilled.  

In view of the foregoing, the actions taken by the RO comply 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the Veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."

II.  Increased Rating Claims

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various 
diagnoses, known as "pyramiding", is generally to be 
avoided.  38 C.F.R. § 4.14.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).
  
As to potentially applicable rating criteria for a mid-back 
disorder such as the Veteran's residuals of fracture of T-12, 
a 10 percent evaluation is warranted for limitation of motion 
of the thoracolumbar spine in forward flexion to greater than 
60 degrees but not greater than 85 degrees; or for combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  Also for the mid-back, a 20 
percent evaluation is warranted for limitation of motion of 
the thoracolumbar spine of greater than 30 degrees but no 
greater than 60 degrees, or for combined range of motion of 
the thoracolumbar spine of not greater than 120 degrees, or, 
again, for muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour.  A 40 percent 
evaluation is warranted for the mid back for forward flexion 
of the thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243.

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees, and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Intervertebral disc syndrome (IDS) may be rated based on 
either the total duration of incapacitating episodes over the 
past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DCs 5235-5243 (instruction 
following Note 6).  Incapacitating episodes of IDS having a 
total duration of at least six weeks during the previous 12 
months warrant a 60 percent disability rating.  
Incapacitating episodes of IDS having a total duration of at 
least four weeks but less than six weeks during the previous 
12 months warrant a 40 percent disability rating.  38 C.F.R. 
§ 4.71a, DC 5243.

For purposes of evaluations under the criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" denotes orthopedic and neurologic signs and 
symptoms resulting from IDC that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5243, Note 1.  Further 
instructions under the revised criteria for rating IDS 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.  Radiculopathy affecting the lower extremities may be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes for 
impairment of the affected parts, under DC 5243, Note 1.  
However, pyramiding is to be avoided.  38 C.F.R. § 4.14.  

Incomplete paralysis of the sciatic nerve warrants a 60 
percent evaluation if it is severe with marked muscular 
dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 
percent evaluation if it is mild. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in submitted statements 
and testimony, and statements noted in reports of medical 
treatment and examination.  While such symptoms as pain and 
levels of perceived impairment of functioning as may be 
associated with the Veteran's residuals of fracture of the 
spine and pelvis and left and right lower extremity 
radiculopathy may be to some degree inherently subjective, 
the Board looks to the Veteran's statements as supported by 
more objective indicia of disability, including observable 
signs and symptoms of disease, laboratory tests, and the 
presence or absence of further objective signs of impairment 
or disuse of affected parts, inclusive of findings and 
conclusions of medical treatment professionals and examiners.  

The Veteran submitted his appealed claim in March 2004, 
asserting that the "pain and mobility" [sic] in his back 
"and now legs" "has increased dramatically."  

The Veteran was afforded a VA examination in April 2004 to 
address his back disorder and any associated neuropathy, and 
that examiner noted the Veteran's history of injury with 
fracture of the spine as a result of his falling down an 
elevator shaft in service.  However, the examiner failed to 
note relevant intercurrent medical history, and the Veteran 
did not inform the examiner of that history.  Rather, at the 
examination he denied other degenerative joint disease.  
While the examiner noted bilateral lower extremity weakness, 
the examiner failed to note the Veteran's significant 
bilateral knee pathology, which the Veteran had said, in 
proximate-in-time treatment records, caused significant pain 
and impairment in functioning.  The examiner noted the 
Veteran's reports of difficulty with ambulation, but failed 
to note his history of acoustic neuroma, with surgery in 
1992, as well as possible central neurological deficits, with 
balance difficulties not associated with peripheral 
musculoskeletal or peripheral neurological causes.  

Upon a treating physician consultation in February 2005, the 
Veteran's primary complaint was poor balance and difficulty 
walking because of knee pain, with both status post acoustic 
neuroma excision in 1992 and current bilateral knee 
arthropathy noted by that physician.  The February 2005 
physician found that his balance difficulties were most 
likely related to his status post neuroma and vestibular 
dysfunction.  There is no mention in the April 2004 VA 
examination report of knee impairment or of any history of 
acoustic neuroma or vestibular dysfunction.  Thus, the April 
2004 VA examiner's attribution of impairments of lower 
extremity functioning and ambulation difficulties to 
radiculopathy associated with his status post T-12 
compression fracture, is of limited probity for the Board's 
adjudication herein.  The Board notes that a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Also notable is the extent to which the Veteran's complaints 
of impairment associated with his back at the April 2004 VA 
examination were far in excess of his subsequent complaints, 
both upon private treatment and upon further VA examination 
in May 2007.  At the April 2004 examination he reported that 
he had mid- and low-back pain that radiated to the hips.  He 
then reported worsening of the condition over the past year, 
to the point "it feels like my spine is falling apart," and 
said that if he twists he gets shooting pains to his hips and 
falls down.  However, at the examination he denied numbness 
or tingling of his feet, and denied bowel or bladder 
dysfunction.  

At that April 2004 examination, the Veteran grimaced while 
walking.  Physical testing showed flexion to 70 degrees, 
extension to 10 degrees, and lateral flexion to 20 degrees 
bilaterally.  Rotation was to 10 degrees bilaterally with 
pain.  Lower extremity muscle strength was measured at 3/5 
bilaterally.  Straight leg raising was negative bilaterally, 
and hips were even on standing.  The examiner observed a 
slow, visibly antalgic gait, and inability to tandem walk.  
The examiner noted that continued flexion against resistance 
resulted in noticeably decreased strength.  The examiner 
diagnosed T12 compression fracture with residual bilateral 
leg weakness and chronic low back pain.  

Private lumbar and thoracic spine MRIs were obtained in 
November 2004.  These showed focal kyphosis of the 
thoracolumbar spine secondary to the T12 fracture, with mild 
bulging of the superior T12 end plate to the central canal 
and resulting mild central canal narrowing.  There was also 
T11/T12 intervertebral disc hyperintensity relative to other 
discs.  However, there was no evidence of marrow infiltration 
or infection.  The thoracic spinal cord had normal signal 
intensity and morphology.  

The November 2004 lumbar MRIs showed a diffuse disc at L3/L4 
with mild left neural foraminal narrowing; a diffuse disc 
bulge at L4/L5 with mild central canal narrowing, mild right 
neural foraminal narrowing, and moderate left neural 
foraminal narrowing; a diffuse disc bulge at L5/S1 with mild 
central canal narrowing, mild right foraminal narrowing, and 
moderate left neural foraminal narrowing.  Regarding the 
lumbar spine, the examiner assessed multilevel degenerative 
changes, most severe at L4/L5 and L5/S1, with noted foraminal 
narrowing.  A general assessment regarding the MRIs was made 
of moderate chronic radiculopathy at level L5, reportedly 
affecting the bilateral lower extremities based on an EMG 
report.  

An associated November 2004 private treatment was to address 
a history of progressive bilateral lower extremity weakness 
for the past year, as well as left lower extremity pain.  The 
Veteran then reported bilateral lower extremity weakness, as 
well as mild bilateral upper extremity weakness.  He reported 
independence of activities, and walking 30 to 40 minutes 
every morning, but complained that he became tired when 
walking more than 20 minutes at a time, and also reported not 
having enough strength in his left lower extremity to depress 
the pedal in his automobile, and having to use his right 
foot.  He also complained of having to use his arms and lean 
forward to get out of a chair.  He reported having more falls 
in the past two to three months, and his wife reported 
noticing a shuffling gait.  He used a cane on occasion, 
though he ambulated without one and could walk up and down 
stairs.  He reported noticing increased left lower extremity 
pain, at a 4/10 intensity, mostly when driving his 
recreational vehicle for extended periods.

Upon that November 2004 treatment examination, back range of 
motion was to 80 degrees without pain, extension was to 5 to 
10 degrees, and lateral flexion was 30 degrees bilaterally.  
The Veteran could not tandem walk due to severe imbalance, 
and he was observed to have a wide-based stance, a shuffling 
gait, and slight forward leaning of his upper body.  Lower 
extremity muscle strength was slightly decreased bilaterally.  
The examiner assessed, in part, lower extremity distal 
weakness bilaterally, right greater than left.  The examiner 
noted that potential causes of his lower extremity weakness 
and shuffling gait to be ruled out included spine or brain 
pathology.  

The Veteran received private treatment in December 2004 for 
complaints of progressive bilateral lower leg weakness for 
the past four to five months and gait problems with increased 
falls.  He reported using a cane, and using chair handles to 
get out of a chair.  The examiner noted the Veteran's history 
of status post acoustic neuroma excision with secondary 
chronic right facial droop and eyelid lag.  The Veteran was 
unable to perform tandem gait, and gait was steady but slow.  
However, muscle strength was 5/5 in all extremities.  The 
treatment examiner assessed progressive bilateral lower 
extremity weakness likely due to chronic spinal cord findings 
on MRI.  

December 2004 private X-rays of the left knee showed mild to 
moderate tri-compartment degenerative changes.

Upon a private general treatment evaluation in February 2005, 
the Veteran denied any decreased range of motion in his neck 
or lumbar spine, denied any progressive weakness in his lower 
extremities, and also denied any lower extremity sensory 
changes.  He did report a slight decrease in range of motion 
of his left knee.  He also reported having to use his hands 
to pull himself up from a chair due to bilateral hip flexor 
and extensor weakness, though he reported independence in 
sitting, bathing, dressing, and driving.  Upon that 
examination, medical history was reportedly obtained from the 
Veteran's wife and daughter, and a reported history of 
chronic compression fracture of T12 with mild central canal 
narrowing shown on MRI of the thorax.  The Veteran was also 
noted to have multilevel degenerative changes in the lumbar 
spine, though he was told to continue a regimen including 
home exercises, walking 30 minutes per day, and core 
stabilization and abdominal muscle strengthening exercises.  
The examiner reportedly also was to prescribe physical 
therapy two to three times per week, associated with his 
lower extremity weakness, with the therapy focusing on 
strengthening hip flexion and extension.  

Further thoracolumbar MRIs were obtained in May 2005.  The 
MRI examiner assessed circumferential disc protrusion at 
L4/L5 and L5/S1, most prominently with the right foramen of 
L4/L5, with minimal extrinsic pressure on the thecal sac at 
those levels.  While the examiner observed an old wedge 
compression fracture of T-12 with some smooth symmetrical 
bone projecting in to the ventral aspect of the subarachnoid 
space, there was no compression of the thoracic cord and no 
associated stenosis.  

Upon VA examination for compensation purposes in May 2007, 
the Veteran complained of back pain on a daily basis with 
usually 8/10 discomfort daily lasting several hours, and 
flares of pain at night when he lays down.  He denied 
radiating pain beyond the sacroiliac joint.  He presented no 
complaints of numbness, pain, tingling, or discomfort of the 
lower extremities.  He reported that his activities were 
limited due to low back pain, with ability to only walk 45 
minutes, or one-half mile, in the morning, and then having to 
stop due to back pain.  He could lift groceries, and could 
lift 25 to 30 pounds, but reported not being able to lift 
more than 30 pounds.  Medications included Tylenol and 
Ibuprofen.  His main complaint was his feet and unstable 
walking, with frequent tripping and falling.  However, he 
denied particular radicular symptoms prior to his falls.  He 
also denied leg numbness or cramping or pain when walking.  
The examiner assessed that the Veteran's instability on his 
feet did not appear to be related to his back pain.  The 
Veteran was noted to have used a right-hand cane for walking 
for several years.  

Upon physical evaluation at the May 2007 examination, the 
examiner noted a shuffling, unstable, wide-based gait.  There 
was moderate reduction in lumbar lordosis, and moderate lower 
thoracic kyphosis.  Moderate lower lumbar paravertebral spasm 
was also observed.  The Veteran complained of stiffness in 
his back upon flexing to 75 degrees, but did not really 
complain of pain until flexing to 90 degrees.  Back extension 
was to 25 degrees; lateral flexion and rotation were both to 
30 degrees bilaterally.  Straight leg raising was negative, 
strength in the extremities was normal, and sensation was 
within normal limits.  The examiner found no current evidence 
of sciatic irritation, and found no current evidence of 
radiculopathy into the lower extremities.  Romberg was very 
positive, and the examiner assessed that his instability was 
most likely cerebellar in origin.  The examiner assessed no 
current lower extremity radiculopathy, and no weakened 
movement or excess fatigability.  The examiner did not find 
incoordination associated with the spine, and rather found no 
neurological manifestations of back disorder.  The examiner 
did note that the Veteran could repeat twice forward flexion 
to 90 degrees before experiencing pain, but could not perform 
this a third time, due to pain-related fatigue impairing this 
functioning.  The examiner also noted that his pelvis was 
nontender, and that there was no tenderness of the pelvic 
spine.  

Reviewing these records as a whole, the Board notes that, as 
shown supra, the Veteran's complaints of significant pain and 
disability associated with his residuals of fracture of the 
spine and pelvis, particularly his status post thoracic 
fracture, are not significantly supported by the weight of 
medical findings and conclusions in treatment records 
proximate in time to the April 2004 VA examination, or 
thereafter.  Rather, MRI findings and treatment examination 
findings generally showed more impairing conditions 
associated with lumbar degenerative changes, left knee 
impairment, and difficulties with ambulation assessed as 
associated with either a vestibular disorder status post 
excision of an acoustic neuroma or a central neurological 
disorder.  The Board concludes that MRI findings, as 
supported by treatment analyses and well as assessment of the 
May 2007 VA examiner, preponderate in favor of the conclusion 
that the Veteran does not have radicular disability 
associated with his status post thoracic compression 
fracture, outweighing more isolated conclusions, including of 
the April 2004 VA examiner.  The weight of the evidence also 
presents no indication of any association between impairing 
disability and the Veteran's status post pelvic fracture.  

Accordingly, in the absence of disability due to lower 
extremity radiculopathy associated with the Veteran's 
service-connected residuals of fracture of the spine and 
pelvis, with the weight of the evidence against, the Board 
must conclude that the preponderance of the evidence is 
against assignment of a higher disability rating than the 20 
percent assigned for left lower extremity radiculopathy and 
the 20 percent assigned for right lower extremity 
radiculopathy.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7.  

The weight of the evidence is also against acute signs and 
symptoms of IDS, so as to warrant a higher rating on that 
basis, because the weight of the evidence is against 
intervertebral disc syndrome being present as a significantly 
impairing disability associated with the Veteran's residuals 
of fracture of the spine and pelvis.  There is no evidence of 
the Veteran requiring bed rest prescribed by a physician due 
to intervertebral disc syndrome associated with his service-
connected residuals of fracture of the spine and pelvis.  
Hence, a higher rating based on intervertebral disc syndrome 
causing bed rest prescribed by a physician is also not 
warranted.  38 C.F.R. § 4.71a, DC 5243.  

Looking to the ratings for back disorders, there is some 
evidentiary support for a higher rating based on DeLuca 
factors, in particular increased fatigability causing reduced 
functioning.  This was noted by the most recent VA examiner 
in May 2007, as well as indicated upon treatment records, 
with the possibility presented that at least some portion of 
the Veteran's complained-of fatigue inhibiting him from 
prolonged walking may be attributed to his residuals of 
fracture of the spine and pelvis.  Range of motion testing 
has tended to show painless range of motion in forward 
flexion to between 60 degrees and 85 degrees, warranting a 10 
percent evaluation on that basis for his thoracic spine 
fracture residuals, with combined range of motion of the 
thoracolumbar spine between 120 and 235 degrees of 
essentially painless motion, also warranting only that 10 
percent evaluation under DCs 5235-5243.  However, noted pain 
and pain-associated fatigability warrants a higher 
evaluation, by the weight of the evidence, equivalent to 
forward flexion between 30 and 60 degrees, or equivalent to 
combined range of motion not greater than 120 degrees, 
warranting, on balance, a 20 percent evaluation for the 
Veteran's residuals of fracture of the spine and pelvis.  
C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5235-5243.   The weight of 
the evidence is to the effect that residuals of his pelvic 
fracture do not present a greater or additional disability 
than that reflected in the 20 percent assigned for that 
condition based on limitation of motion, pain, and pain-
associated fatigability.  Id.  

The Veteran's self-reported continued daily walks of between 
20 and 45 minutes duration before having to rest (accounts 
vary), other regular exercises, and continued capacity to 
attend to his activities of daily living notwithstanding his 
service-connected residuals of fracture of the spine and 
pelvis as well as his notable other disability including 
imbalance/disequilibrium, significant knee disability, 
frequent balance-associated falls, and generalized fatigue, 
all bespeak a level of impairment attributable to the 
Veteran's service-connected residuals of fracture of the 
spine and pelvis that is not, by the weight of all the 
evidence, greater than the 20 percent assigned.  The Board 
accordingly concludes that the evidence preponderates against 
a higher disability rating than the 20 percent assigned for 
the Veteran's service-connected residuals of fracture of the 
spine and pelvis.  38 C.F.R. § 4.71a, DCs 5235-5243.  

As discussed supra, the Board has duly considered the 
Veteran's statements in the course of appeal, including in 
submitted statements and in statements to examining and 
treating medical practitioners as reflected in the record, 
and has given them due weight.  To the extent that the 
Veteran seeks to attribute to his service-connected disorders 
significant additional disability associated with fatigue, or 
more generalized pain-related impairment, or his impairments 
in balance and ambulation, these associations are medical 
questions beyond the ambit of the Veteran's lay knowledge, 
and the Board has determined herein that the weight of the 
medical evidence is against attribution of these greater or 
additional elements of disability to the Veteran's residuals 
of fracture of the spine and pelvis.  Espiritu; cf. Jandreau.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  

Because the Veteran has in some statements raised the 
question of interference with employment, based on impairment 
for work or worklike activities, the Board must consider 
referral of the case for extraschedular consideration.  The 
regulatory criteria for extraschedular consideration are as 
follows:

The governing norm in these exceptional 
cases is:  A finding that the case presents 
such an exceptional or unusual disability 
picture with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.

38 C.F.R. § 3.321(b)(1).  However, the evidence in this case 
fails to show marked interference with employment beyond that 
contemplated in the assigned ratings, and the Veteran has not 
been hospitalized for his claimed disabilities during the 
period on appeal.  Therefore, in the absence of evidence of 
an exceptional disability picture, referral for consideration 
of an extraschedular evaluation is not warranted.

The Board must also consider whether staged ratings are 
warranted in this case, to reflect a greater disability 
rating than that assigned for some portion of the rating 
interval in question, as associated with the Veteran's claim 
for increased rating received in March 2004.  However, as 
discussed supra, while the Board notes the greater level of 
disability attributed to the Veteran's residuals of fracture 
of the spine and pelvis by the April 2004 VA examiner than 
that subsequently found, including upon treatment evaluations 
and VA examination in May 2007, the Board has substantially 
discounted this greater attributed disability by the April 
2004 VA examiner, based on that examiner's failure to note 
the Veteran's significant other disabilities to which his 
impairments have been, in proximate and subsequent treatment 
and examination records, attributed.  Specifically, the 
weight of the medical evidence attributes his difficulties 
with ambulation and lower extremity weakness to knee 
disability and neurological conditions which are likely 
either as a residual of acoustic neuroma post excision, or 
due to a central neurological impairment or lumbar disc 
disease.  MRI scans and EMG testing have shown no 
radiculopathy associated with the Veteran's residuals of 
fracture of the spine and pelvis, and the weight of the 
medical evidence confirms those findings.  

Considering the evidence as impacting questions of possible 
variances in level of disability attributable to residuals of 
fracture of the spine and pelvis and any associated 
radiculopathy to the right and left lower extremities, the 
Board concludes that the weight of this evidence is against 
the Veteran's residuals of fracture of the spine and pelvis 
and any associated lower extremity radiculopathies warranting 
greater disability ratings than that assigned for each, 
during the entire rating period, as reflected in the 20 
percent assigned for each effective from March 8, 2004.  

Because the preponderance of the evidence is against the 
claims for increased evaluations for the Veteran's residuals 
of fracture of the spine and pelvis, left lower extremity 
radiculopathy, and right lower extremity radiculopathy, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased disability rating above the 20 percent assigned 
for residuals of fracture of the spine and pelvis is denied.  

An increased disability rating above the 20 percent assigned 
for left lower extremity radiculopathy is denied.  

[Continued on Next Page]

An increased disability rating above the 20 percent assigned 
for right lower extremity radiculopathy is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


